              Case 1:20-cv-01664-EPG Document 21 Filed 09/01/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 559-412-5390
 5   Fax: 866-282-6709
     info@jonathanpena.com
 6   Attorney for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
                                                      )    Case No. 1:20-cv-01664-EPG
     Amelia Ponce,                                    )
11
                                                      )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
12
                                                      )
            vs.                                       )
13                                                    )
14   Kilolo Kijakazi, Acting                          )
     Commissioner of Social Security,                 )
15                                                    )
                                                      )
                    Defendant.                        )
16                                                    )
17                                                    )
                                                      )
18                                                    )

19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
22   from September 1, 2021 to October 1, 2021, for Plaintiff to serve on defendant with
23   PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
24   extended accordingly.
25          This is Plaintiff’s second request for an extension of time, but the first extension for the
26   merit brief. Good cause exists for the extension request.
27          Plaintiff respectfully states that the requested extension is necessary due several merit
28   briefs being due the week of August 30, 2021. Counsel for Plaintiff has three letter briefs, one


                                                  1
               Case 1:20-cv-01664-EPG Document 21 Filed 09/01/21 Page 2 of 3



 1   Plaintiff’s Portion of Joint Submission, three Opening briefs, and one Reply brief due the same
 2   week. Additionally, Counsel has recently received a greater number of Answers and Certified
 3   Administrative Records from defendant in cases in this district, and the three other California
 4   Districts, each of which require settlement negotiations or merit briefing. Counsel is in the
 5   process of increasing staff support to accommodate the increase in the number of cases at the
 6   briefing stage.
 7          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 8   and Court for any inconvenience this may cause.
 9
                                           Respectfully submitted,
10
11   Dated: August 31, 2021                PENA & BROMBERG, ATTORNEYS AT LAW

12
                                       By: /s/ Jonathan Omar Pena
13
                                          JONATHAN OMAR PENA
14                                        Attorneys for Plaintiff

15
16
     Dated: August 31, 2021                PHILLIP A. TALBERT
17                                         Acting United States Attorney
                                           DEBORAH LEE STACHEL
18                                         Regional Chief Counsel, Region IX
19                                         Social Security Administration

20
                                       By: */s/ Marcelo N. Illarmo
21                                        Marcelo N. Illarmo
22                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
23                                        (*As authorized by email on August 31, 2021)
24
25
26
27
28



                                                  2
              Case 1:20-cv-01664-EPG Document 21 Filed 09/01/21 Page 3 of 3



 1                                            ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 20), IT IS HEREBY ORDERED that
 3   Plaintiff shall file and serve an opening brief no later than October 1, 2021. All subsequent
 4   deadlines are extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:     September 1, 2021                           /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
